

117 S1630 IS: Safe Social Media Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1630IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Trade Commission to conduct a study regarding social media use by teenagers.1.Short titleThis Act may be cited as the Safe Social Media Act.2.Report by the FTC on social media use by teenagers The Federal Trade Commission, in coordination with the Director of the Centers for Disease Control and Prevention, shall—(1)conduct a study on social media platform use among individuals younger than age 18, including—(A)what personal information is collected by social media platforms regarding such individuals;(B)how such personal information is used by the algorithms of the social media platforms;(C)how often such individuals use social media platforms daily;(D)differences in use of social media platforms related to the age ranges of such individuals;(E)mental health effects on such individuals linked to the use of social media platforms; and(F)potential harmful effects on such individuals from extended social media platform use; and(2)not later than 1 year after the date of enactment of this Act, submit to Congress a report on the findings of the study under paragraph (1), including any recommended policy changes based on such findings.3.Definition of social media platformIn this Act, the term social media platform means a public-facing website, internet application, or mobile internet application, including a social network, video sharing service, ad network, mobile operating system, search engine, email service, or internet access service, that has not less than 30,000,000 active monthly users in the United States. 